THE JENSEN PORTFOLIO, INC. AMENDMENT TO THE AMENDED AND RESTATED FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of this 16 day of July, 2008, to the Amended and Restated Fund Administration Servicing Agreement dated as of July 28, 2004, as amended (the "Agreement"), is entered into by and between The Jensen Portfolio, Inc., an Oregon corporation (the "Company") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Amended and Restated Fund Administration Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend the fees of said Agreement; and WHEREAS, Section 6 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A, the fee schedule of the Agreement, is hereby superseded and replaced with the fee schedule attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. THE JENSEN PORTFOLIO, INC. By: /s/ Robert McIver Name: Robert McIver Title: President U.S. BANCORP FUND SERVICES, LLC By:/s/ Michael R. McVoy Name:Michael R. McVoy Title: Executive Vice President 1 Exhibit A to the Amended and Restated Fund Administration Agreement The Jensen Portfolio, Inc. FUND ADMINISTRATION SERVICES ANNUAL FEE SCHEDULEat July, 2008 Annual fee based upon assets per fund* []basis points on the first $[] million []basis points on the next $[] million []basis points on the next $[] billion []basis points on the next $[]billion []basis points on the balance Minimum annual fee:$[]first fund Extraordinary services - quoted separately Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses *Fees are billed monthly. 2 Exhibit A Fee Schedule (continued) to the Amended and Restated Fund Administration Servicing Agreement - The Jensen Portfolio, Inc. CHIEF COMPLIANCE OFFICER SUPPORT SERVICES FEE SCHEDULE effective 1/1/08 Chief Compliance Officer Support Services U.S. Bancorp provides support to the Chief Compliance Officer (CCO) of each fund serviced either by U.S. Bancorp Fund Services, LLC or Quasar Distributors, LLC.Indicated below are samples of functions performed by USBFS in this CCO support role: ● Business Line Functions Supported ●Fund Administration and Compliance ●Transfer Agent and Shareholder Services ●Fund Accounting ●Custody Services ●Securities Lending Services ●Distribution Services ●Daily Resource to Fund CCO, Fund Board, Advisor ●Provide USBFS/USB Critical Procedures & Compliance Controls ●Daily and Periodic Reporting ●Periodic CCO Conference Calls ●Dissemination of Industry/Regulatory Information ●Client & Business Line CCO Education & Training ●Due Diligence Review of USBFS Service Facilities ●Quarterly USBFS Certification ●Board Meeting Presentation and Board Support ●Testing, Documentation, Reporting Annual Fee Schedule* ●$[]per service per year Fees are billed monthly. 3
